The appellant here was plaintiff in the Circuit Court of the Ninth Judicial Circuit of Florida in and for Osceola County in a divorce suit and prevailed in that suit, having a decree rendered in her favor granting each and every prayer of her bill of complaint, which decree was entered on July 15, 1942.
On October 24, 1942, she filed her bill of complaint, being an original bill in the nature of bill of review of the final decree of divorce. The defendant answered, incorporating motion to dismiss in the answer. Testimony was taken on the bill and answer before a special examiner appointed by the court and, on consideration thereof, the chancellor entered his decree dismissing the bill of complaint.
We have carefully perused the transcript of the record in the light of briefs filed and oral argument before this Court and find reflected therein no reversible error.
Therefore, the decree should be and is affirmed.
So ordered.
BUFORD, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur. *Page 41